Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 5
Conclusion…………………………………………………………………………………...... 6

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Peterson 8/9/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended): A non-transitory program storage device, readable by a processor and comprising instructions stored thereon to cause one or more processors to: acquire a depth image of a scene in a vicinity of a first device; acquire an image of the scene; store the depth image and the image in a memory; develop a scene geometry based upon the depth image; monitor the activity of one or more humans present in the scene geometry, wherein one of the one or more humans comprises a user of the first device; detect a human face in the acquired image corresponding to the user of the first device; employ the depth image to detect a head orientation associated with the detected human face; correlate the detected human face with the head orientation; determine whether the user is engaged in conversation with at least one other of the one or more humans based, at least in part, upon the correlated detected human face and the head orientation; and in response to a determination that the user is engaged in conversation with the at least one other of the one or more humans, adjust an audio output of the first device based, at least in part, upon a characteristic of the determined conversation.
Claim 2(Cancelled)

Claim 8 (Currently Amended) : A method, comprising: acquiring a depth image of a scene in a vicinity of a first device; acquiring an image of the scene; storing the depth image and the image in a memory; developing a scene geometry based upon the depth image; monitoring the activity of one or more humans present in the scene geometry, wherein one of the one or more humans comprises a user of the first device; Page 3 of 10detecting a human face in the acquired image corresponding to the user of the first device; employing the depth image to detect a head orientation associated with the detected human face; correlating the detected human face with the head orientation; determining whether the user is engaged in conversation with at least one other of the one or more humans based, at least in part, upon the correlated detected human face and the head orientation; and in response to a determination that the user is engaged in conversation with the at least one other of the one or more humans, adjusting an audio output of the first device based, at least in part, upon a characteristic of the determined conversation.
Claim 9(Cancelled)
Claim 14 (Currently Amended) :An electronic device comprising: a memory; a depth sensor; an image capture unit; one or more processors, communicatively coupled to the memory, wherein the memory stores instructions to cause the one or more processors to: acquire, from the depth sensor, a depth image of a scene in a vicinity of the electronic device; acquire, from the image capture unit, an image of the scene; store the depth image and the image in the memory; develop a scene geometry based upon the depth image; monitor the activity of one or more humans present in the scene geometry, wherein one of the one or more humans comprises a user of the electronic device; detect a human face in the acquired image corresponding to the user of the first device; employ the depth image to detect a head orientation associated with the detected human face; correlate the detected human face with the head orientation; determine whether the user is engaged in conversation with at least one other of the one or more humans based, at least in part, upon the correlated detected human face and the head orientation; and in response to a determination that the user is engaged in conversation with the at least one other of the one or more humans, adjust an audio output of the electronic device based, at least in part, upon a characteristic of the determined conversation.
Claim 15(Cancelled)

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 4/4/2022.Claims 1-4,7-11,13-14, and 20 are pending. In response to Amendment, the previous rejection of Claims 1-20 are under 35 U.S.C. 103 as being unpatentable over Vincent et al (US 2013/0208900) in view of Bradski et al (US 2016/0026253) are withdrawn. The terminal disclaimer has been accepted to overcome the double patenting rejection.

				
				Allowable Subject Matter 
Claims 1,3-4,7-8,10-11,13-14,16-17, and 20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Vincent et al teaches a  non-transitory program storage device, readable by a processor and comprising instructions stored thereon to cause one or more processors to: 
acquire a depth image of a scene in a vicinity of a first device ( receive depth map imaging scene from depth camera, 402, figure 2 ) 
store the depth image in a memory( storage subsystem 704); 
develop a scene geometry based upon the depth image ( representation 586 of scene 506 based on information provided by tracking device 502 may be displayed via display device 516. Representation 586 may include, for example, color information received from one or more color image sensors, a geometric model based on a depth map received from a depth camera, and/or any other suitable representation, paragraph [0079]); 
monitor the activity of one or more humans present in the scene geometry ( recognize one or more human subjects present in the scene 404, figure 4), 
wherein one of the one or more humans comprises a user of the first device ( user controlled element 524 is illustrated as being presented via display device 516 in a "first-person", paragraph [0061]);
 determine whether the user is engaged in conversation with at least one of the one or more humans( computing device 504 is shown presenting interactive digital environment 522 (e.g., combat video game environment) comprising user-controlled element 524 (e.g., first-person humanoid character) via display device 516, figure 5, paragraph [0051]). 
		Bradski et al. teaches a real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system 30 and/or interface system 10 to optimize the user's viewing experience. For example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor 38 (or the gateway component 14 or to a server 11), wherein the data is used to determine, for example, the user's reaction to a brightness setting of the interface display 33 ( i.e. in response to a determination that the user is not engaging the first device, infer a user intent based upon a monitored user activity, paragraph [0199])).Additionally, Bradski et al teaches the in paragraph [0200] the interface 37 may be adjusted in accordance with the user's reaction by, for example, dimming the display 33 if the user's reaction (i.e. user intent)indicates that the brightness level of the display 33 is too high. None teaches : 
determine whether the user is engaged in conversation with at least one other of the one or more humans based, at least in part, upon the correlated detected human face and the head orientation; and in response to a determination that the user is engaged in conversation with the at least one other of the one or more humans, adjust an audio output of the electronic device based, at least in part, upon a characteristic of the determined conversation.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 8 and 14 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664